Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are hereby under examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
¶[0024]: “time domain features 241”, “frequency domain features 242”, & “other features 244”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities in line 6: “measure dispersion” should read ---measuring dispersion---. Appropriate correction is required.
Claim 18 is objected to because of the following informalities in line 3: “universal set feature bank these features” should read ---universal set feature bank---.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 19, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 & 5, the claims recite the limitation "the contextual features" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “contextual features” is interpreted as contextual parameters.
Regarding claims 3 & 20, the term “short term” and “long term” is a relative term which renders the claim indefinite. The term “short term” and “long term” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the time duration of “short term” and “long term” dynamics has been rendered indefinite. 
Regarding claim 19, the claim recites the limitation "the universal set feature bank" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the universal set feature bank” is interpreted as a universal set feature bank that may be without particular relevance of the universal set feature bank in claims 16-18.
Claims 4 & 6 are rejected based upon their dependencies on the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170238811 A1 (Buller, Mark), hereto referred as Buller, and in view of Costa, M., & Monteiro, M. (2016). Bias-correction of Kalman filter estimators associated to a linear state space model with estimated parameters. Journal of Statistical Planning and Inference, 176, 22–32. https://doi.org/10.1016/j.jspi.2016.04.002, hereto referred as Costa, and in view of 20050245839 A1 (Stivoric et al.), hereto referred as Stivoric.
Regarding claims 1 & 8, Buller teaches a wearable sensor to detect a physiological signal (Buller, ¶[0046], “ heart rate monitor and/or a processing hub worn by the person”; ¶[0033], “a processor receiving EKG signals”). Buller teaches extracting an instantaneous parameter (heart rate) derived based on sensor data, which is EKG signals (Buller, ¶[0043], “Examples of a heart rate data source include…a processor receiving EKG signals”), and a contextual parameter (resting heart rate) learned based on prior data and time-series of an instantaneous parameter (Buller, ¶[0051], “the resting heart rate based on, for example, an initial heart rate measurement received from the heart rate monitor). Buller teaches processing instantaneous parameters (heart rate) and contextual parameters (resting heart rate) by a plurality of models (equations) to determine body temperature estimates (Buller, ¶[0007], “Thus, by understanding how core body temperature changes over time and the most likely core body temperature for a given heart rate, an extended Kalman filter model to estimate a series of core body temperature values could be learned.”; ¶[0070], “An extended Kalman filter model is comprised of two relationships: a time update model and an observation model.”). Buller teaches computing bias for validating model, but is silent on implementing bias and trend correction. Costa teaches a relevant art of Kalman filter estimators. Costa teaches implementing bias correction to Kalman filter predictors (Costa, The bias correction procedure, algorithm 1-3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller in view of Costa to have included Kalman filter bias correction to improve the core temperature estimation, as pointed out by Buller (Buller, ¶[0088], “…the bias exceeded our acceptability threshold…”). Buller does not explicitly teach determining a confidence level; however, Buller’s teaching of computing bias determines the validity of the estimator (Kalman filter), which is analogous to the function of determining confidence level under the broadest reasonable interpretation. However, Buller is silent on using a plurality of estimators. Stivoric teaches a relevant art of estimating core body temperature. Stivoric teaches using a plurality of estimators (regressions) to determine plurality of body temperature estimates (Stivoric, ¶[0197], “Regressions 1200 are the equations that compute the estimated core temperature for a given context.”). Stivoric also teaches determining meta-features of a feature set (Stivoric, ¶[0210], “it is useful in one preferred embodiment to view the algorithm as a series of derivations that are applied to the raw sensor values”), and calculating a plurality of body temperature estimates based on meta-features (Stivoric, ¶[0199], “Another embodiment is to utilize a recognized context or feature for modification of the equation”) and determining a final body temperature based on a combination of weighted probabilities of body temperature estimates (Stivoric, ¶[0216], “Finally, the outputs of each regression algorithm 1200 for each context, shown as A1 through AN, and the weights W1 through WN are combined in a post-processor 1615 which performs the weighting functions described with respect to box 1300 in FIG. 22 and outputs the parameter of interest being measured or predicted by the algorithm, shown in box 1400.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller-Costa in view of Stivoric to estimate with a plurality of estimators and meta-features, weigh the estimators based on the probability, and output a final core temperature estimation because doing so would allow improving the accuracy of the final core temperature estimation based on probability and contextual features, as recognized by Stivoric (Stivoric, ¶[0209], “…qualitative improvement in potential functionality over lookup tables.”). Stivoric also discloses that the estimators (regressions) may be a Gaussian process (Stivoric, ¶[0216], “Gaussian processes”), which further suggests a motivation to apply Stivoric’s teaching to Buller-Costa’s use of Kalman filter because Kalman filter is a type of a Gaussian process, and using multiple Kalman filter allows for predicting the core temperature with various inputs. Examiner notes that under the broadest reasonable interpretation, probability is analogous to confidence levels because both probability and confidence levels are used to measure the success of estimating core body temperature to weigh the estimators. 
Regarding claim 2, Buller-Costa-Stivoric at least one of ambient, instantaneous, or patient condition sensor data includes physiological (Buller, ¶[0057], “physiological monitoring”), physical (Buller, ¶[0033], “physical characteristics”), skin parameters (Buller, ¶[0045], “temperature proximate the skin”), temperature, (Buller, ¶[0045], “environmental temperature”), humidity, (Buller, ¶[0056], “relative humidity”), vitals (Buller, ¶[0013], “heart rate”). Examiner notes that the ambient, instantaneous, or patient condition sensor data as recited in claim 2 may be referring to any ambient, instantaneous, or patient condition sensor data or the choice of ambient, instantaneous, or patient condition sensor data from which contextual and instantaneous parameters are extracted. 
Regarding claim 3, Buller-Costa-Stivoric teaches the contextual features includes a short term dynamics (Buller, ¶[0011], “resting heart rate”).
Regarding claims 4 & 9, Buller-Costa teaches using Kalman filter; however, Buller-Costa is silent on using a smoother. Stivoric teaches using a smoother with different kernels (Stivoric, ¶[0196], “Smoothing 1000 utilizes dynamic and/or windowed models of discrete epochs of consecutive data to smooth out noisy values. For example, a Blackman smoother…”; Fig.22, element 1000) to determine a contextual feature, which is the time-series of an instantaneous parameter. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buller-Costa in view of Stivoric to smooth the contextual filters because doing so will allow filtering out of noisy signals, as recognized by Stivoric (Stivoric, ¶[0196], “Smoothing 1000 utilizes dynamic and/or windowed models of discrete epochs of consecutive data to smooth out noisy values.”).
Regarding claims 5-6, Buller-Costa-Stivoric teaches utilizing domain knowledge (physical characteristics) of the contextual features to obtain personalized parameters (resting core body temperature) that learns about a patient's baseline physiological state (Buller, ¶[0033], 1) a predetermined resting core body temperature for that person; individuals with similar physical characteristics of the person such as height, weight, and age; and a preset value”). 
Regarding claim 7, Buller-Costa-Stivoric teaches plurality of trained models include Kalman filter (Buller, abstract, “extended Kalman filter”), which is a machine-learning, mathematical forward model that utilizes recursive filter. 
Regarding claim 10, Buller-Costa teaches as increased sensor data is accumulated, signal processing is performed over longer time period (Buller, ¶[0007], “a method to use time series observations of heart rate to track core body temperature over time was developed.”). However, Buller-Costa does not explicitly teach that smoothing is performed over longer time frames than smoothing for short-term dynamics. Stivoric teaches the smoothing is performed over longer time frames (consecutive data) than the smoothing for the short-term dynamics (Stivoric, ¶[0196], “Smoothing 1000 utilizes dynamic and/or windowed models of discrete epochs of consecutive data to smooth out noisy values.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buller-Costa in view of Stivoric to smooth the parameters over longer period time for long-term dynamics than short period of time for short-term dynamics because there would be more data to perform smoothing for long-term dynamics of the instantaneous parameter.
Regarding claims 11-12, Buller-Costa-Stivoric teaches processing instantaneous parameters (Buller, ¶[0040], “heart rate”) through features extraction schemes in time windows to compute standard deviation (Buller, ¶[0022], “heart rate (HR) by core body temperature (CT)±SD [standard deviation]”) and coefficient of variance (Buller, ¶[0039], “variance coefficient, 215”). Buller teaches that time series of the initial heart rate is used as a resting rate to adjust the graph in Fig. 5B, which contains standard deviation (Buller, ¶[0051], “the resting heart rate”; ¶[0051], “In a further alternative embodiment, the extended Kalman filter model is adjusted for the resting heart rate based on, for example, an initial heart rate measurement received from the heart rate monitor. The initial heart rate will be used to move the graph illustrated, for example, in FIG. 5B up or down from the lower heart rate in a linear manner”). 
Claim(s) 13, 15-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller-Costa-Stivoric as applied to claims 1-12 above, and further in view of US 20120123232 A1 (Najarian et al. - as cited by Applicant), hereto referred as Najarian.
Claim 11 is taught as above.
Regarding claim 13, Buller-Costa-Stivoric teaches processing parameters in time windows (Stivoric, ¶[0196], “a Blackman smoother with a window of 30 seconds”); however, Buller-Costa-Stivoric is silent on using power density. Najarian teaches a similar field of endeavor of signal processing biosignals and teaches that the invention can be applied to core body temperature (Najarian, ¶[0103], “Sensor device 10 generates data indicative of various physiological parameters of an individual, such as…core body temperature”). Najarian teaches processing instantaneous parameters (heart rate) in time windows (Najarian, ¶[0352], “The Fourier transformation with Hanning window is employed to obtain power spectra.”) to compute statistics of power density in different frequency sub-bands to derive frequency domain features (Najarian, ¶[0352], “The traditional way to analyze HRV using PSD [power spectral density] is to use an average power of high frequency, low frequency, very low frequency, HF normalize, LF normalize, and ratio LF to HF.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller-Costa-Stivoric in view of Najarian to process instantaneous and contextual parameters to compute statistics of power density because doing so would allow signal analysis in frequency domain and obtain useful information from the signals, such as heart rate variability. Najarian does not explicitly state that contextual features (baseline heart rate or resting heart rate) may be processed to derive frequency domain features from PSD. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to also process contextual features so that a corresponding baseline data may be analyzed, which is obvious to try because doing so would allow the use of baseline data along with the instantaneous parameter in frequency domain. 
Regarding claim 15, Buller-Costa-Stivoric teaches processing contextual parameters in time windows (Stivoric, ¶[0196], “a Blackman smoother with a window of 30 seconds”). However, Buller-Costa-Stivoric is silent on deriving time domain features, frequency domain features, and time-frequency domain features from instantaneous and contextual parameters. Najarian teaches deriving time domain features, frequency domain features, and time-frequency domain features from a parameter (Najarian, ¶[0015], “There are two main traditional approaches for HRV analysis; time domain analysis of HRV for standard deviation of normal to normal intervals (SDNN), and frequency domain analysis for power spectrum density (PSD) using simple electrocardiogram (ECG).”; ¶[0017], “Wavelet transform is a very promising technique for time-frequency analysis, providing several features not supported by Fourier transformation analysis.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buller-Costa-Stivoric in view of Najarian to derive time domain features, frequency domain features, and time-frequency domain features from the contextual parameters because doing so would allow various feature analysis in multiple domains that are appropriate for the signal and obtain useful information from the signals, such as the heart rate variability or RR interval.
Regarding claim 16, Buller-Costa-Stivoric suggests, but does not explicitly teach appending the derived information to a universal feature set bank as Buller teaches transmitting at least the core body temperature to an external system (Buller, ¶[0046], “external system 350”). Najarian teaches appending feature information into a universal set feature bank (Najarian, ¶[0103], “In one aspect of the present invention, data relating to the physiological state and certain contextual parameters of an individual are collected and transmitted, either subsequently or in real-time, to a site, preferably remote from the individual, where it is stored for later manipulation and presentation to a recipient”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buller-Costa-Stivoric in view of Najarian to append the derived time domain, frequency domain, and time-frequency domain features, to a universal set feature bank so that the features may be accessed for later manipulation as needed, as recognized by Najarian.
Regarding claims 17-18, Buller-Costa-Stivoric teaches plurality of body temperature estimates determined by the plurality of estimators based on a variety of features (Stivoric, ¶[0199], “Another embodiment is to utilize a recognized context or feature for modification of the equation”) and a reference body temperature (Buller, ¶[0033], “an initial core body temperature”). Buller-Costa-Stivoric teaches a universal feature bank stored in a wearable sensor (Stivoric, ¶[0136], “For example, in a family, where when one person wears the unit, the unit will automatically understand who the wearer is, so that there is no need to include demographic or other information before incorporating the data from the product for applications or correlations where this proper personalization and/or accuracy is necessary.”). However, Buller-Costa-Stivoric does not explicitly teach that the plurality of body temperature estimates is based on prior training data that contains the features from the universal feature bank. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buller-Costa-Stivoric to estimate the plurality of body temperature based on prior training data that contains the features from the universal feature bank because doing so increases the amount of features and eases access of feature data that can be used in estimating core body temperature. 
Regarding claim 20, Buller teaches a wearable sensor to detect a physiological signal (Buller, ¶[0046], “ heart rate monitor and/or a processing hub worn by the person”; ¶[0033], “a processor receiving EKG signals”). Buller teaches extracting an instantaneous parameter (heart rate) derived based on sensor data, which is EKG signals (Buller, ¶[0043], “Examples of a heart rate data source include…a processor receiving EKG signals”), and a contextual parameter (resting heart rate) learned based on prior data and time-series of an instantaneous parameter (Buller, ¶[0051], “the resting heart rate based on, for example, an initial heart rate measurement received from the heart rate monitor.”). Buller teaches processing instantaneous parameters (heart rate) and contextual parameters (resting heart rate) by a plurality of models (equations) to determine a plurality of body temperature estimates (Buller, ¶[0007], “Thus, by understanding how core body temperature changes over time and the most likely core body temperature for a given heart rate, an extended Kalman filter model to estimate a series of core body temperature values could be learned.”; ¶[0070], “An extended Kalman filter model is comprised of two relationships: a time update model and an observation model.”). Buller teaches computing bias for validating model, but is silent on implementing bias and trend correction. Costa teaches a relevant art of Kalman filter estimators. Costa teaches implementing bias correction to Kalman filter predictors (Costa, The bias correction procedure, algorithm 1-3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller in view of Costa to have included Kalman filter bias correction to improve the core temperature estimation, as pointed out by Buller (Buller, ¶[0088], “…the bias exceeded our acceptability threshold…”). Buller does not explicitly teach determining a confidence level; however, Buller’s teaching of computing bias determines the validity of the estimator (Kalman filter), which is analogous to the function of determining confidence level under the broadest reasonable interpretation. However, Buller is silent on using a plurality of estimators. Stivoric teaches a relevant art of estimating core body temperature. Stivoric teaches using a plurality of estimators (regressions) to determine plurality of body temperature estimates (Stivoric, ¶[0197], “Regressions 1200 are the equations that compute the estimated core temperature for a given context.”). Stivoric also teaches determining meta-features of a feature set (Stivoric, ¶[0210], “it is useful in one preferred embodiment to view the algorithm as a series of derivations that are applied to the raw sensor values”), and calculating a plurality of body temperature estimates based on meta-features (Stivoric, ¶[0199], “Another embodiment is to utilize a recognized context or feature for modification of the equation”) and determining a final body temperature based on a combination of weighted probabilities of body temperature estimates (Stivoric, ¶[0216], “Finally, the outputs of each regression algorithm 1200 for each context, shown as A1 through AN, and the weights W1 through WN are combined in a post-processor 1615 which performs the weighting functions described with respect to box 1300 in FIG. 22 and outputs the parameter of interest being measured or predicted by the algorithm, shown in box 1400.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller-Costa in view of Stivoric to estimate with a plurality of estimators and meta-features, weigh the estimators based on the probability, and output a final core temperature estimation because doing so would allow improving the accuracy of the final core temperature estimation based on probability and contextual features, as recognized by Stivoric (Stivoric, ¶[0209], “…qualitative improvement in potential functionality over lookup tables.”). Stivoric also discloses that the estimators (regressions) may be a Gaussian process, which further suggests a motivation to apply Stivoric’s teaching to Buller-Costa’s use of Kalman filter. Examiner notes that under the broadest reasonable interpretation, probability is analogous to confidence levels because both probability and confidence levels are used to measure the success of estimating core body temperature to weigh the estimators. Buller-Costa teaches using Kalman filter; however, Buller-Costa is silent on using a smoother. Stivoric teaches using a smoother with different kernels (Stivoric, ¶[0196], “Smoothing 1000 utilizes dynamic and/or windowed models of discrete epochs of consecutive data to smooth out noisy values. For example, a Blackman smoother…”; Fig.22, element 1000) to determine a contextual feature, which is the time-series of an instantaneous parameter. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buller-Costa in view of Stivoric to smooth the contextual filters because doing so will allow filtering out of noisy signals, as recognized by Stivoric (Stivoric, ¶[0196], “Smoothing 1000 utilizes dynamic and/or windowed models of discrete epochs of consecutive data to smooth out noisy values.”). Buller-Costa teaches as increased sensor data is accumulated, signal processing is performed over longer time period (Buller, ¶[0007], “a method to use time series observations of heart rate to track core body temperature over time was developed.”). However, Buller-Costa does not explicitly teach that smoothing is performed over longer time frames than smoothing for short-term dynamics. Stivoric teaches the smoothing is performed over longer time frames (consecutive data) than the smoothing for the short-term dynamics (Stivoric, ¶[0196], “Smoothing 1000 utilizes dynamic and/or windowed models of discrete epochs of consecutive data to smooth out noisy values.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buller-Costa in view of Stivoric to smooth the parameters over longer period time for long-term dynamics than short period of time for short-term dynamics because there would be more data to perform smoothing for long-term dynamics of the instantaneous parameter.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller-Costa-Stivoric as applied to claim 11 above, and further in view of Najarian and US 20210322098 A1 (Bourquin et al.), hereto referred as Bourquin.
Claim 11 is taught as above.
Regarding claim 14, Buller-Costa-Stivoric teaches processing contextual parameters in time windows (Stivoric, ¶[0196], “smoothing”). However, Buller-Costa-Stivoric is silent on computing statistical information. Najarian teaches processing the contextual parameters in time windows to compute statistical information from wavelet transform to derive time-frequency domain features (Najarian, ¶[0343], “discrete wavelet transform (DWT)”; ¶[0346], “DWT not only captures the frequency content of the input, by examining it at different scales, but also investigates the times at which these frequencies occur.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buller-Costa-Stivoric in view of Najarian because doing so would allow analysis of contextual parameters in time-frequency domain features, as recognized by Najarian. Buller-Costa-Stivoric-Najarian is silent on processing the contextual parameters to compute statistical information from short-term Fourier transform. Bourquin teaches a similar art of sensing skin temperature. Bourquin teaches measuring skin temperature signals (Bourquin, ¶[0078], “skin temperature measurement signals”) and using short time Fourier transform to derive time-frequency domain features (Bourquin, ¶[0088], “…a Short Time Fourier Transform (STFT) of the stored measurement signal aimed at aimed at representing frequency components in a range corresponding to a typical peak in the measured skin property”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stivoric-Najarian in view of Bourquin to derive time-frequency features by using both wavelet transformation and short time Fourier transformation because doing so would allow analysis of non-periodic and fast transient features, as suggested by Morette, N. (2018). What is the difference between wavelet transform and STFT? - quora. Quora. Retrieved December 1, 2022, from https://www.quora.com/What-is-the-difference-between-wavelet-transform-and-STFT.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller-Costa-Stivoric as applied to claim 8 above, and further in view of US 20190110755 A1 (Capodilupo et al.), hereto referred as Capodilupo.
Claim 8 is taught as above.
Regarding claim 19, Buller-Costa-Stivoric teaches estimating core temperature using trained estimators (Kalman filter) based on features within a universal set feature bank (Buller, ¶[0033], “ how the initial core body temperature can be set include 1) a predetermined resting core body temperature for that person; individuals with similar physical characteristics of the person such as height, weight, and age; and a preset value, 2) based on an initial heart rate reading for the person, and 3) combination of the two; Stivoric, ¶[0199], “Another embodiment is to utilize a recognized context or feature for modification of the equation”; Table 1). However, Buller-Costa-Stivoric is silent on picking a high performing estimator. Capodilupo teaches a relevant art of comparing physiological monitoring to data from a ground truth device (Capodilupo, abstract, “heart rate”), and teaches that the invention can be used to monitor body temperature (Capodilupo, ¶[0028], “body temperature”). Capodilupo teaches that heart rate estimators may be used instead for body temperature (Capodilupo, ¶ [0144] The heart rate estimator may also or instead use…body temperature”), and teaches using a plurality of heart rate estimators (Capodilupo, ¶[0145], “method 800 may include providing a plurality of probability estimators.”) and selecting the highest performing estimator (Capodilupo, ¶[0150], “In one aspect, the heart rate estimator with the highest score or likelihood may be selected to calculate the heart rate for that interval.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller-Costa-Stivoric in view of Capodilupo to improve the likelihood of accurately estimating the biological parameter, as suggested by Capodilupo (Capodilupo, ¶[0150], “As shown in step 808, the method 800 may include, for each segment of the interval, assigning one or more selected ones of the plurality of heart rate estimators to the segment according to the likelihood of accurately estimating the heart rate in the segment”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180242850 A1 (Ellis et al.), hereto referred as Ellis, teaches determining a core body temperature measurement based on perfusion parameter measured from heat flux channels on the skin and user-related data including circadian rhythm and body movement (Ellis, abstract, “heat flux channel” & “perfusion parameter”; claim 20, “location data and motion sensor data”). US 20050043631 A1 (Fraden, Jacob), hereto referred as Fraden teaches calculating the core temperature by sensing the temperature of the skin while accounting for the sensor temperature and ambient temperature (Fraden, ¶[0010], “By measuring responses of both sensors, the patient's deep body (core) temperature is computed by the microcontroller that takes into account temperature of the sensor prior touching the skin, ambient temperature, thermal resistance between the two temperature sensors and other factors.”). US 5050612 A (Matsumura; Kenneth N.), hereto referred as Matsumura, teaches a method for estimating core body temperature at the skin surface comprising monitoring the skin surface temperature at a location on the body (Matsumura, abstract, “A device for computer-assisted monitoring of body temperature”; col.5, lines 51-52, “Another version of body temperature monitor measures at the skin surface.”). US 20200323435 A1 (Selvaraj et al.), hereto referred as Selvaraj, teaches calculating core body temperature based on a skin temperature and sensor ambient air temperature (Selvaraj, abstract, “core body temperature”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELINA S AHN whose telephone number is (571)272-7019. The examiner can normally be reached M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-4867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ELINA SOHYUN AHN/Examiner, Art Unit 3791